*533Opinion of the Court
HomeR Feeguson, Judge:
Originally this accused pleaded guilty to, and was found guilty of, one specification of absence without leave, two specifications of wrongful appropriation, and one specification of larceny. He was sentenced to dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for three years. The convening authority approved only so much of the sentence as provided for dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for eighteen months. Thereafter, the board of review directed a rehearing on the sentence in view of the inclusion in the law officer’s post-finding instructions of the advice held prejudicially erroneous by this Court in United States v Varnadore, 9 USCMA 471, 26 CMR 251, and United States v Holt, 9 USCMA 476, 26 CMR 256.
At the rehearing on sentence, the law officer, over defense counsel’s objection, advised the court members of the penalties adjudged at the original trial and stated that they might not go beyond that punishment in adjudging the new sentence. He made no mention of the intervening reduction of sentence by the convening authority. The second court-martial also adjudged a sentence to dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for three years. The convening authority, taking into consideration the period the accused was in “pretrial” confinement between the two hearings, approved only so much of the sentence as provided for dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for one year, five months, and twelve days. The action also directed that the accused be credited with any portion of the confinement or other punishment served under the sentence originally adjudged and approved.
On January 21, 1959, the board of review approved the second sentence, as reduced below, in a lengthy opinion, in which its members assiduously sought to avoid the effect of our prior decisions in this area. Thereafter, we granted the accused’s petition for review on the question of whether the law officer’s instructions on the maximum punishment constituted prejudicial error.
In United States v Dean, 7 USCMA 721, 23 CMR 185, we had occasion to examine the effect of any attempt by a second convening authority to approve a sentence more severe than that approved in the first action on the case. We held that the initial convening authority’s “action . . . fixes the limits of both the findings . . . and the sentence in all subsequent proceedings in the case.” (Emphasis supplied.) See also United States v King, 5 USCMA 3, 17 CMR 3. Our construction of the Uniform Code of Military Justice, Article 63(b), 10 USC § 863. in that case was premised upon both the Congressional intent that appellate review of military sentences never redounds to the accused’s detriment and the long-established service interpretation of that Article’s predecessor. See United States v Jeffcoat, 78 BR 291.
In order that there may be no further misunderstanding, we reassert the conclusion implicit in the holding in Dean, supra, that the maximum sentence which may be adjudged on any rehearing is limited to the lowest quantum of punishment approved by a convening authority, board of review, or other authorized officer under the Code, prior to the second trial, unless the reduction is expressly and solely predicated on an erroneous conclusion of law.
The -foregoing proposition dictates the conclusion that the law officer erred in advising the court members at the rehearing that the maximum sentence was dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for three years. The law officer should have instructed the court that the maximum sentence was the quantum approved by the convening authority. We add that it should not be mentioned that the penalty was reduced on review. The members of the *534court are concerned only with the maximum imposable sentence and not the basis for the limitation it places upon them.
The decision of the board of review is reversed, the sentence is set aside, and a rehearing is directed thereon.
Chief Judge Quinn concurs.